Citation Nr: 1243311	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-28 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the rating reduction from 40 percent to 20 percent for service-connected type II diabetes mellitus effective from April 29, 2005, was proper.

2.  Entitlement to a disability rating in excess of 40 percent for type II diabetes mellitus prior to April 29, 2005; and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The rating decision with cover letter was issued to the Veteran in October 2005.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing at the RO.  A transcript of that hearing has been associated with the file.  Review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  In July 2011, the Board remanded the appeal for further development.  

During the pendency of the appeal, the RO issued rating decisions on other issues not currently on appeal in June 2007, August 2008, January 2009, and February 2010.  The Veteran did not file any disagreement with the RO's decisions in those rating decisions.  They are final, and the Board has no jurisdiction to consider any issues decided in those rating decisions at this time.  38 U.S.C.A. § 7105.  

Unfortunately, the Veteran's appeal is not ready for final adjudication.  Thus, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Board finds that remand the Veteran's claims is necessary for additional development.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Board notes that the reduction of the Veteran's disability rating for his service-connected type II diabetes mellitus was initiated in a September 2005 rating decision.  Although the reduction was based upon VA examination conducted in July 2005, the Board notes that it does not appear that the RO obtained all VA or private medical records from that time.  These records would be highly relevant to whether the reduction from 40 percent to 20 percent was appropriate at that time given that the increase to 40 percent had just been granted effective in January 2005.  

The Board notes the Veteran stated in a June 2005 statement that all his treatment was at the VA Medical Center in Decatur, Georgia.  VA treatment records in the claims file, however, only date from August 2004 through December 2004, April 2005 through May 2005, and then February 2006 through August 2010.  The Board notes that the available records show that the Veteran is seen at the VA Medical Center on almost a monthly basis.  [The fact that treatment records from only April and May of 2005 are of record would appear to indicate that there are more records from 2005 that have not been associated with the Veteran's claims file.]  As these records are within the timeframe of when the Veteran was granted an increase to 40 percent that was then reduced to 20 percent, the Board finds any VA treatment records during 2005 to be highly relevant to whether the reduction of the Veteran's disability rating was proper and, therefore, should be obtained on remand.

In addition, as there is a claim for an increased disability rating pending and the last treatment record in the claims file is from August 2010, which is more than two years ago, treatment records since then should be associated with his claims file.

Furthermore, although the Veteran reported that his only treatment is at the VA Medical Center, it is clear from the record that he is also treated by a private physician.  The Veteran submitted from this private physician a statement dated in May 2005 in which he stated that the Veteran had low blood sugar readings (hypoglycemia) with adjustments to his medications (lowering of one of his oral diabetic medications).  He opined that, because of the Veteran's hypoglycemia, he required at that time close blood glucose monitoring and should not be employed.  The Board further notes that Social Security Administration records relating to the Veteran's claim for disability compensation contain treatment records from this private physician.  However, the earliest record is dated in May 2006.  From this private physician's May 2005 statement, however, it is clear he was treating the Veteran in 2005.  As with the VA treatment records, these records would be highly relevant in determining whether the reduction in the Veteran's disability rating for his service-connected type II diabetes mellitus was proper, and should be obtained on remand.  Also, since the last treatment record in the claims file from this private physician is from August 2008, updated treatment records may be relevant to the pending claim for an increased disability rating, especially since this private physician provided the October 2010 medical certificate.

Finally, the Board notes that the Veteran submitted in October 2010 a medical certificate from this same private physician in which he stated that, due to the Veteran's type II diabetes mellitus, he was on dietary restriction and on a regimen of regulated activities.  This private physician failed, however, to indicate the reason for the Veteran being on a regimen of regulated activities.  Since this report is given approximately five years after the rating reduction, the Board finds it is not probative to whether the reduction was proper; however, it may demonstrate a worsening in the Veteran's service-connected type II diabetes mellitus.  There is, however, evidence of record that is in direct contrast to this private physician's October 2010 statement.  For example, at a September 2011 VA examination, the Veteran denied avoiding physical activities specifically to prevent hypoglycemia.  Rather he stated that his physical activities are limited due to his dyspnea with chronic obstructive pulmonary disease (COPD) and arthritis in his knees and back.  Furthermore, the available treatment records demonstrate the Veteran has other service-connected and nonservice-connected disabilities that may limit his physical activities.  Consequently, the Board finds that the October 2010 private physician's statement is insufficient to actually demonstrate that the Veteran is on regulated activities solely due to his type II diabetes mellitus in order to prevent hypoglycemic episodes.  This deficiency, however, may be easily rectified by returning the medical certificate to the private physician and asking him to clarify his statement.

In Savage v. Shinseki, 24 Vet App 259 (2010), the Court of Appeals for Veterans Claims (Court) held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Acknowledging that VA has very little ability to compel non-VA medical personnel to comply with such a request, the Court limited its holding "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  The Board finds that this is such a case and providing the private physician with an opportunity to clarify his October 2010 medical statement would bear greatly on the probative value of his report.

Finally, the Board notes that the Veteran's claim for a TDIU is inextricably intertwined with the other claims on appeal and cannot be adjudicated prior to a final determination of those claims.  Consequently, adjudication of this claim is deferred, and it is remanded to be readjudicated based upon the outcome of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for an increased rating for the service-connected type II diabetes mellitus.  

2.  Associate with the Veteran's claims file his medical records from the VA Medical Center in Decatur, Georgia, from January 2005 to January 2006 and from September 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

3.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records from January 2005 through April 2006 and from October 2008 to the present of the private physician who has treated him for his multiple medical conditions, to include type II diabetes mellitus, and who signed the May 2005 statement and the October 2010 medical certificate.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

4.  Return the October 2010 medical certificate to the private physician who authored it and ask him to clarify his statement that the Veteran is "on a regimen of regulated activities."  In other words, the private physician should be asked to state what disabilities require that the Veteran's activities to be regulated and, if due at least in part to his type II diabetes mellitus, whether such regulation of activities is in order to prevent hypoglycemic episodes.

5.  After ensuring that all necessary development has been conducted to comply with VA's duty to assist, the claims on appeal should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


